PER CURIAM.
Appellant asked the District Court to review and set aside a compensation order awarding death benefits to the widow and minor children of an employee who sustained a fatal injury. The Commissioner had found, inter alia, that after an argument arising in the course of decedent’s employment in the employer’s place of business between the employer’s customer and the employee, a “gunshot wound suffered by the employee was willfully inflicted upon him by the employer’s customer because of his employment.” 1 The District Judge in granting summary judgment for the Commissioner has dealt adequately with this aspect of the case. National Union Fire Ins. Co. v. Britton, D.C.D.C.1960, 187 F.Supp. 359. It has further been argued before us that the Commissioner could not properly have found that a valid marital relationship had been established between the deceased employee and the claimant widow, and therefore the District Court had erred in sustaining the awards.
We are. satisfied that the findings do not lack support by substantial evidence on the record considered as a whole.
Affirmed.

. Longshoremen’s and Harbor Workers’ Compensation Act, 33 U.S.C.A. § 902 provides that the term “injury” as used in the Act “includes an injury caused by the willful act of a third person directed against an employee because of his employment.”